 

DOCUMENT
UNITED STATES DISTRICT COURT fe J ot iY PILED

SOUTHERN DISTRICT OF NEW YORK . | {
2 cael
feb dedets > jor dtt.

19 Civ. 8111 (LAP)

 

DONNABELLLA,

 

Plaintiff,

-against-
ORDER

 

GREYHOUND LINES INC.,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Upon the mediator’s informing the Court that the case has
settled, the Clerk of the Court shall mark this action closed,
subject to reopening within 30 days if the settlement is not
effected, and all pending motions denied as moot.

SO ORDERED.
Dated: New York, w York

December i’ , 2019 / A Lbs

LORETTA A. PRESKA ~
Senior United States District Judge

 

 
